Citation Nr: 0719271	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  05-35 903A	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether a May 22, 1991 decision by the Board of Veterans' 
Appeals assigning a rating of 50 percent, but no higher, for 
post traumatic stress disorder (PTSD) should be revised or 
reversed on the grounds of clear and unmistakable error 
(CUE).  

(Additional issues are the subject of a separate Board of 
Veterans' Appeals (Board) Decision issued simultaneously 
under Docket Number 98-06 808A.)


REPRESENTATION

Moving party represented by:   Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Moving party


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The moving party is a veteran who served on active duty from 
June 1964 to June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) pursuant to a November 2005 motion from the veteran 
for revision or reversal of the above-noted Board decision on 
the grounds of clear and unmistakable error (CUE).  

The veteran testified before the undersigned at a November 
2005 hearing at the RO.  A transcript has been associated 
with the file.

As noted above, the veteran has additional issues before the 
Board on appeal from RO rating decisions.  Those issues are 
the subject of a separate Board decision.


FINDINGS OF FACT

1.  A May 22, 1991 Board decision assigned a 50 percent 
disability rating, but no higher, for the veteran's service 
connected PTSD.

2.  The correct facts were before the Board at the time of 
the May 22, 1991 decision.

3.  The evidence of record at the time of the May 1991 Board 
decision clearly and unmistakably established that the 
veteran was unable to obtain or retain employment due to his 
PTSD, and it is clear that the outcome of the decision would 
have been different if the errors had not been made.

CONCLUSION OF LAW

The May 22, 1991 Board decision was clearly and unmistakably 
erroneous to the extent it failed to assign a 100 percent 
disability rating for PTSD, and is hereby revised to reflect 
assigning such a rating as if it had been granted at the time 
of that decision.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. 
§§ 20.1400 - 20.1411 (2006); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All final Board decisions are subject to revision on the 
basis of CUE except for those decisions which have been 
appealed to the Court and decisions on issues which have 
subsequently been decided by the Court.  38 C.F.R. § 20.1400.

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  Review for clear and unmistakable error 
in a prior Board decision must be based on the record and the 
law that existed when that decision was made.  To warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1403.

VA law provides that Board decisions are subject to revision 
on the grounds of clear and unmistakable error and must be 
reversed or revised if evidence establishes such error.  38 
U.S.C.A. § 7111(a).  Motions for review of prior Board 
decisions on the grounds of CUE are adjudicated pursuant to 
the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411.

Under § 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
clear and unmistakable error, or errors, of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement of the previous 
sentence.  Motions that fail to comply with the requirements 
set forth in this paragraph shall be dismissed without 
prejudice to refiling under this subpart.

The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  CUE "are errors 
that are undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell v. 
Principi, 3 Vet. App. 310, 313 (1992).  "It must always be 
remembered that CUE is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).

The review for CUE in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made; however, a special rule exists for prior Board 
decisions issued on or after July 21, 1992, which provides 
that the record existing when those decisions were made 
includes relevant documents possessed by VA not later than 90 
days before such record was transferred to the Board for 
review in reaching that decision, provided that the documents 
could reasonably be expected to be part of the record. 38 
C.F.R. § 20.1403(b).


To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c).

VA regulations include examples of situations that are not to 
be considered CUE: (1) a new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision, (2) a VA failure to fulfill the duty to assist, and 
(3) a disagreement as to how the facts were weighed or 
evaluated.  38 C.F.R. § 20.1403(d).  CUE also does not 
include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there was a change in the interpretation of the 
statute or regulation.  38 C.F.R. § 20.1403(e).

The veteran filed an April 3, 1989 claim for an increased 
rating for PTSD.  He was, at that time, rated as 10 percent 
disabled for PTSD.  The claim was denied and he appealed to 
the Board.  The Board granted an increased rating of 50 
percent, but no higher, for PTSD in a decision dated May 22, 
1991.  

The veteran moved for revision of the Board's May 22, 1991 
decision during his November 2005 hearing before the 
undersigned.  He contends that he was entitled to a 100 
percent rating for his PTSD at that time.  Although his 
representative stated he would subsequently submit a brief 
addressing this question, he did not do so.  A letter was 
sent to the veteran in May 2007 giving him another 
opportunity to present argument on the CUE motion, but he did 
not respond.

The veteran did not specify the grounds on which he sought 
rescission; however, the Board notes that the veteran's 
representative submitted an October 2005 brief at the hearing 
before the undersigned that argued the veteran's entitlement 
to an earlier effective date than July 11, 1991 for his 
current 100 percent rating and cited an April 1988 statement 
from the veteran's doctor indicating that he was permanently 
disabled.  When viewed together, the Board concludes that the 
veteran's motion for revision in conjunction with the 
representative's argument based on the doctor's statement are 
enough to satisfy the requirements of clearly and 
specifically the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been different but for the alleged error.  See 38 C.F.R. 
§ 20.1404(b), supra; see also Canady v. Nicholson, 20 Vet. 
App. 393 (2006) (authorizing the Board to read 
sympathetically requests for revision based upon CUE).  

As indicated above, only the law in effect at the time of the 
challenged Board decision may be taking into consideration in 
determining CUE.  See 38 C.F.R. § 20.1403; see also Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) [a determination 
that there was clear and unmistakable error must be based on 
the law that existed at the time of the prior adjudication in 
question].  The criteria in effect in 1991 for disability 
ratings for PTSD were as follows (in pertinent part): 

Ability to establish or maintain effective or favorable 
relationships with people is considerably impaired [due 
to] psychoneurotic symptoms the reliability, flexibility 
and efficiency levels are so reduced as to result in 
considerable industrial impairment.				50  

Ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the 
ability to obtain or retain employment.				
	70

The attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual 
isolation in the community.  Totally incapacitating 
psychoneurotic, symptoms bordering on gross repudiation 
of reality with disturbed thought or behavioral 
processes associated with almost all daily activities 
such as fantasy, confusion, panic and explosions of 
aggressive energy resulting in profound retreat from 
mature behavior. Demonstrably unable to obtain or retain 
employment.		100

38 C.F.R. § 4.132, General Rating Formula for Psychoneurotic 
Disorders, Diagnostic Code 9411 (1991).

In its May 22, 1991 decision, the Board considered evidence 
of the veteran's PTSD disability, including the veteran's 
service medical records and VA treatment records from January 
1986 to March 1989 and from September 1989 to February 1990, 
a November 1989 VA medical examination report, a December 
1989 VA x-ray report, a December 1989 VA psychiatric 
examination report, a March 1990 VA social work report and 
the veteran's April 1991 testimony before the Board.  While 
the veteran's representative cited only the April 1988 letter 
from the veteran's doctor, at the time of the decision, two 
letters, dated July 1987 and April 1988, from the veteran's 
doctor stated that the doctor considered the veteran to be 
"permanently and totally disabled."  The veteran also 
stated during an April 1988 VA counseling session that he 
thought himself to be disabled, that his doctor had told him 
so, and that he was pursuing disability compensation.  

On review of the above records, it is apparent that the July 
1987 and April 1988 statements regarding the veteran's 
employability do not pertain to his PTSD.  In each instance, 
the veteran was assessed, or described himself, as disabled 
due to physical disabilities of his back and knees.  The 
record reflects that the veteran had a series of on-the-job 
accidents that eventually resulted in his unemployability.  
There is no reference to the veteran's psychiatric disorder 
or state.  As shown by the Diagnostic Code cited above, and 
supported generally by 38 C.F.R. Parts 3 and 4, higher 
ratings are granted on the basis of functional impact caused 
by the veteran's service connected disorder.  These reports 
of unemployability, therefore, are not relevant to any 
assessment of his PTSD symptomatology at that time.  

However, the Board must sympathetically review the record to 
determine whether there is any merit to the veteran's CUE 
motion.  In so doing, the Board has identified other opinions 
concerning his employability that were not directly commented 
on by the Board in the 1991 decision.

In a March 1990 social work note, it was indicated that the 
veteran was "severely industrially and socially impaired."  
That statement followed, however, a recitation of the 
veteran's knee conditions and how they ultimately led to 
leaving his position with the telephone company.  This 
statement, then, considered within context, is not entirely 
clear as to whether it represents the social worker's 
assessment of industrial impairment due to PTSD.  Later in 
that report, there is a discussion of the veteran's PTSD 
symptoms and the opinion that these symptoms "render him 
really disabled in the industrial and social sector."  In 
the context of a CUE claim, it cannot be said that a 
conclusion that the veteran is "really" disabled is the 
equivalent of a conclusion that he is totally disabled.  
Therefore, the March 1990 social worker's report contains 
equivocal statements, at best, as to the effect of the 
veteran's psychiatric disorder on his ability to work.

However, there is a notation within the VA outpatient 
records, dated the same date in March 1990, that is favorable 
to the claim.  The veteran was also being treated by Dr. P. 
on an outpatient basis.  Dr. P. had also completed the 
official VA psychiatric examination in December 1989, but had 
not provided any opinions on employability at that time.  Dr. 
P. did note in December 1989 that the veteran had left 
employment with the telephone company in 1985 for physical 
reasons.  The March 1990 note signed by Dr. P. indicated that 
the veteran was "unable to return to prehospital 
employment."  Again, this does not explicitly state that 
such inability was due to PTSD; however, within the context, 
it is a note authored by a psychiatric physician.

This opinion is bolstered by comments in the 1989 VA 
outpatient treatment records by a social worker to whom the 
veteran was transferred in 1989.  That individual indicated 
in a September 1989 note that the veteran had simply 
withdrawn and could not relate productively with others and 
"cannot work."  That individual continued on to state that 
the veteran would have maintained employment if not for the 
emotions and distractions due to his memories of Vietnam. 

The standard of review the Board is obligated to apply is 
whether the Board's conclusion in 1991 that the veteran's 
PTSD warranted a 50 percent disability rating only was 
clearly and unmistakably erroneous.  The Board cannot now, on 
collateral review of the prior decision, try to decide what 
weight should have been afforded the various pieces of 
medical evidence.  In short, if there was a basis in the 
record for the Board's conclusion, then there is no CUE.  

In this case, the objective medical evidence of record at the 
time of the Board's 1991 decision contained statements that 
the veteran was unable to work due to his psychiatric 
disability.  Although it is clear that he left work in the 
mid 1980s for physical reasons, it appears his psychiatric 
symptoms were sufficient by the late 1980s, standing alone, 
to affect his employability according to his treating 
physicians and social workers.  Certainly Board decisions 
such as the one at issue here in 1991 did not contain reasons 
and bases as detailed as they do today.  It is clear the 
Board did not discuss the favorable opinions described above 
when assigning a 50 percent rating, but no higher, for the 
veteran's PTSD.  What must also be shown, however, is that 
this failure would have changed the outcome of the case.

After a careful review of the evidence of record and the 
governing guidelines as they existed in 1991, the Board 
concludes that the Board's 1991 decision contained CUE in 
that it failed to assign a 100 percent disability rating for 
the veteran's PTSD.  The opinions favorable to the claim - 
the opinions concluding the veteran was unemployable due to 
PTSD - are described in detail above.  If there were at least 
one opinion to the contrary, the Board would not disturb the 
1991 decision, but would be able to find that there was at 
least a reasonable basis for the decision to assign him a 50 
percent rating.  On the contrary, however, there were 
absolutely no opinions of record in 1991 concluding the 
veteran retained the ability to work despite his psychiatric 
symptoms.  Therefore, the only evidence of record as to his 
ability to be employed was favorable to him.  The criteria 
for a 100 percent rating require that the veteran be 
demonstrably unable to obtain or retain employment.  The 1991 
decision failed to consider evidence which, if applied 
properly to the law, clearly and unmistakably demonstrated 
that a 100 percent rating was warranted for the veteran's 
PTSD.

Accordingly, since it has been shown that "reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made," Russell, 3 Vet. App. 
at 313, the Board finds that the May 1991 Board decision was 
clearly and unmistakably erroneous in failing to grant a 100 
percent disability rating for the veteran's PTSD.  


ORDER

The motion for revision or reversal of the May 22, 1991 
decision of the Board of Veterans' Appeals is granted with 
respect to that portion of the decision that assigned a 50 
percent rating for PTSD; a 100 percent disability rating for 
PTSD is granted effective as if this decision was made on May 
22, 1991. 




____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


